UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 IN RE:                            Misc. No. 08-0442 (TFH)

 GUANTANAMO BAY                    Civil Action Nos.
 DETAINEE LITIGATION
                                   02-cv-0828, 04-cv-1136, 04-cv-1164, 04-cv-1194, 04-cv-1254,
                                   04-cv-1937, 04-cv-2022, 04-cv-2046, 04-cv-2215, 05-cv-0023,
                                   05-cv-0247, 05-cv-0270, 05-cv-0280, 05-cv-0329, 05-cv-0359,
                                   05-cv-0392, 05-cv-0492, 05-cv-0520, 05-cv-0526, 05-cv-0569,
                                   05-cv-0634, 05-cv-0748, 05-cv-0763, 05-cv-0764, 05-cv-0877,
                                   05-cv-0883, 05-cv-0889, 05-cv-0892, 05-cv-0993, 05-cv-0994,
                                   05-cv-0999, 05-cv-1048, 05-cv-1124, 05-cv-1189, 05-cv-1220,
                                   05-cv-1244, 05-cv-1347, 05-cv-1353, 05-cv-1429, 05-cv-1457,
                                   05-cv-1490, 05-cv-1497, 05-cv-1504, 05-cv-1506, 05-cv-1555,
                                   05-cv-1592, 05-cv-1601, 05-cv-1607, 05-cv-1623, 05-cv-1638,
                                   05-cv-1645, 05-cv-1646, 05-cv-1678, 05-cv-1971, 05-cv-1983,
                                   05-cv-2088, 05-cv-2104, 05-cv-2185, 05-cv-2186, 05-cv-2199,
                                   05-cv-2249, 05-cv-2349, 05-cv-2367, 05-cv-2371, 05-cv-2378,
                                   05-cv-2379, 05-cv-2380, 05-cv-2384, 05-cv-2385, 05-cv-2386,
                                   05-cv-2387, 05-cv-2479, 06-cv-1668, 06-cv-1684, 06-cv-1690,
                                   06-cv-1761, 06-cv-1765, 06-cv-1766, 06-cv-1767, 07-cv-1710,
                                   07-cv-2337, 07-cv-2338, 08-cv-0987, 08-cv-1101, 08-cv-1153,
                                   08-cv-1207, 08-cv-1221, 08-cv-1224, 08-cv-1228, 08-cv-1232,
                                   08-cv-1233, 08-cv-1235, 08-cv-1236, 08-cv-1237, 08-cv-1238,
                                   08-cv-1360, 08-cv-1440, 08-cv-1789, 08-cv-1805, 08-cv-1828,
                                   08-cv-1923, 08-cv-2019, 08-cv-2083, 09-cv-0745

                                             ORDER

        Pending before the Court is the government’s Motion to Amend the September 11,

2008 Protective Order and Counsel Access Procedures and the January 9, 2009 Amended

TS/SCI Protective Order and Counsel Access Procedures (“Motion to Amend”) (Dkt. No.

1684, 08-mc-0442). For the reasons given in the Memorandum Opinion filed herewith, the

Court

        ORDERS that the motion is DENIED IN PART and GRANTED IN PART. The

government’s proposal to amend the Protective Order, the TS/SCI Protective Order, the Counsel

Access Procedures, and the TS/SCI Counsel Access Procedures is denied. The government’s

request to modify the procedures for providing petitioners access to their respective protected
statements is also denied. To the extent the government’s motion seeks to modify the procedures

for providing petitioners access to their respective classified statements, it is granted. The Court

further

          ORDERS the parties to comply with the following procedures if counsel for a petitioner

seeks to disclose the petitioner’s classified statements to that petitioner. If a petitioner’s counsel

seeks to disclose such statements to the petitioner, counsel must identify and list the classified

statements he or she seeks to share with the petitioner. Pursuant to Local Rule of Civil Procedure

7(m), counsel must share the list of statements with the government and attempt to reach

agreement on which statements can be declassified and by what date. If the parties are unable to

reach agreement, counsel for a petitioner may file, with the appropriate Merits Judge, a Motion to

Disclose Petitioner’s Statements to the Petitioner, listing the petitioner’s statements that counsel

wishes to disclose to the petitioner and explaining why each statement is (i) material to the

petitioner’s case and (ii) necessary to facilitate meaningful habeas review. Within two weeks

after the filing of such a motion, the government shall file a response, specifically addressing

issues (i) and (ii) for each statement. In its response, the government must also submit an

alternative for each statement. If the government proposes to provide a declassified version of a

statement, the government must further indicate by when the declassified version can be

provided.

          SO ORDERED.




July 10, 2009                                                           /s/
                                                                 Thomas F. Hogan
                                                            United States District Judge

                                                   2